Citation Nr: 0813632	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-19 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic 
rhinitis.

2.  Entitlement to service connection for residuals of the 
removal of the great toenail of each foot.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 2000 to 
October 2004.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

When the case was previously before the Board in March 2007, 
it was remanded for additional development.  The case has 
since been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  The veteran's allergic rhinitis is manifested by some 
obstruction and discharge; neither polyps, greater than 50 
percent obstruction of the nasal passages on both sides, nor 
complete obstruction of the nasal passage on one side is 
shown.  

2.  The veteran does not have a disability resulting from the 
removal of the great toenail of either foot.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
allergic rhinitis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.31, 4.97, Diagnostic Code 6522 
(2007).

2.  A disability resulting from the removal of the great 
toenail of each foot was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice with respect to the disability-rating and effective-
date elements of the claims, by letter mailed in May 2007.  
Although she was not specifically informed in this letter 
that she should submit any pertinent evidence in her 
possession, she was informed of the evidence that would be 
pertinent and requested to submit such evidence or to provide 
the information and any authorization necessary for VA to 
obtain the evidence on her behalf.  Therefore, the Board 
believes that this letter put her on notice of the fact that 
she should submit any pertinent evidence in her possession.  

Although the foregoing notice was not provided until after 
the initial adjudication of the claims, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for 
residuals of removal of the great toe nail of each foot.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claim is no more than 
harmless error.  Moreover, following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claims in December 2007.  There 
is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of either 
claim would have been different had complete VCAA notice been 
provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence, to include 
medical records, that could be obtained to substantiate 
either claim.  The Board is also unaware of any such 
outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of these claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.

General Legal Criteria

Disability Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).

A 10 percent rating is assigned for allergic or vasomotor 
rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007). 




Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Allergic Rhinitis

The veteran contends that her service-connected allergic 
rhinitis warrants a compensable rating because it is 
productive of complete obstruction of her nasal passages.

The veteran was afforded a pre-discharge, fee-basis VA 
examination in August 2004.  She complained of nasal 
stuffiness, spitting, congestion, and difficulty breathing.  
She reported the use of antihistamines and nasal sprays.  
Antibiotic use was reported in conjunction with one episode 
of sinusitis occurring approximately one year earlier.  
Physical examination revealed nasal obstruction of 30 percent 
on the right side and 40 percent on the left.  There was no 
evidence of sinusitis, tenderness, or purulent discharge.  
The examiner concluded that the veteran had nasal stuffiness 
and nasal obstruction, objectively.  

In September 2005 the veteran reported to a VA emergency room 
with a chief complaint of frontal headaches.  Physical 
examination indicated the veteran's nasal mucosa was 
erythematous and boggy.  She was diagnosed with acute on 
chronic sinusitis, and prescribed amoxicillin and nasal 
spray, among other things.  A follow up visit for similar 
complaints ended with the veteran leaving prior to being 
discharged.  She was frustrated and did not take her 
medications.

In June 2007 the veteran underwent another VA examination for 
her allergic rhinitis.  She complained of watery discharge 
from her nose, chronic purulent green discharge from her 
nose, post-nasal drip, dyspnea on exertion, nasal allergic 
attacks and headaches.  She also said she was sick to her 
stomach from swallowing her post nasal drip.  She did not 
report being ordered by a physician to bed rest due to 
incapacitating episodes.  The veteran did report that she 
worked as a sales associate and missed several days during 
the past year.  She noted that congestion affected her work 
productivity.  She reported that she was not able to perform 
exercise due to difficulty breathing and she also noted 
increased difficulty breathing during high humidity.

Physical examination revealed nostril inflammation and watery 
discharge, but no septal deviation, nostril obstruction, 
nasal polyps, rhinoscleroma, tenderness, purulent discharge, 
or crusting.  A radiological study was normal.  Based upon 
this examination, the veteran was diagnosed with moderately 
severe allergic rhinitis with no clinical evidence of nasal 
polyps and no clinical evidence of significant nasal 
obstruction.  

Although the Board has considered the veteran's contentions, 
the objective medical evidence, as set forth above, 
demonstrates that her rhinitis has not been productive of 
polyps, at least 50 percent obstruction of both nasal 
passages, or complete obstruction of one nasal passage at any 
time.  Accordingly, it does not warrant a compensable rating 
under the applicable schedular rating.  

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Finally, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2007).  The record reflects that the 
manifestations of the veteran's rhinitis are not unusual or 
exceptional and that she has not required frequent 
hospitalizations for this disorder.  While the June 2007 VA 
examiner noted that the allergic rhinitis has a significant 
impact on the veteran's work as a sales representative by 
causing social embarrassment and she informed the examiner 
that she had missed several days of work during the past 
year, there is no medical evidence indicating that her 
rhinitis was productive of any incapacity preventing her from 
working.  Also of note, September 2005 emergency room notes 
indicate that the veteran sought treatment on two occasions 
for headaches, but no rhinitis was diagnosed during these 
visits.  In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be to a compensable degree.  Therefore, referral of this case 
for extra-schedular consideration is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338, 339 (1996).

Residuals of Removal of the Great Toenail of each Foot

The veteran contends, essentially, that the great toenail 
removal procedure that was performed on her feet during 
service resulted in a disability characterized by pain while 
walking in shoes.

Service medical records document bilateral ingrown toenails 
and surgery to correct this condition in June 2001 and again 
on the left foot in July 2004.

An August 2004 VA fee-based examination report notes the 
veteran's complaints of occasional pain in her toes, with no 
weakness, stiffness, swelling, or fatigue.  She reported no 
surgery residuals, no functional impairment, and no lost time 
from work.  Following a comprehensive physical examination, 
the veteran was found to have undergone bilateral great 
toenail removal, and this condition was characterized as 
completely resolved.

In May 2007, the veteran underwent an additional VA 
examination to ascertain whether she has a current disability 
resulting from her bilateral great toenail removal.  She 
reported having healed uneventfully from the in-service 
procedures and she denied and post-separation care for this 
condition.  Her current complaints consisted of tenderness in 
her big toenails when wearing closed toed shoes.  Upon 
physical examination, the veteran's complained of tenderness 
could not be duplicated.  The veteran was diagnosed as being 
status post bilateral hallux matricectomies with expected 
findings of thinner toenails and no residuals.  In essence, 
the veteran was again found to have no residual disability 
associated with her great toenail removal procedures.

The veteran may well be sincere in contending that she 
experiences pain in her toes, as a result of the bilateral 
great toenail removal performed during active duty.  However, 
there is no diagnosed disability, and the veteran's 
complaints of pain are not sufficient to warrant service 
connection.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.")

In view of the absence of any medical evidence of a residual 
disability from the veteran's in-service great toenail 
removal procedures, this claim must be denied.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).


ORDER

An initial compensable rating for allergic rhinitis is 
denied.

Service connection for a disability resulting from the 
removal of the great toenail of each foot is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


